Case: 20-13482 Doc: 282 Filed: 12/16/20 Page: 1of1

 

U.S. BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA
TRANSCRIPT/AUDIO CD REQUEST

 

 

 

 

 

 

 

 

 

 

 

1. ORDER REQUEST 2. DATE OF ORDER
©) TRANSCRIPT (@) AUDIO cD 12/16/2020
3. NAME OF PERSON ORDERING 4. EMAIL ADDRESS
Jeffrey E. Tate jeffrey@christensenlawgroup.com
5. MAILING ADDRESS 6. PHONE NUMBER
3401 NW 63rd Street, Suite 600 (405) 232-2020
7. CITY AND STATE 8. ZIP CODE
Oklahoma City, Oklahoma 73116
9. CASE NUMBER OF HEARING 10. CASE STYLE OF HEARING
20-13482-SAH In re Stroud, Inc.
11. JUDGE PRESIDING AT HEARING 12. DATE(S) OF HEARING
Judge Sarah A. Hall From 12/15/202C to 12/15/2020
13.ORDERISFOR: [_] APPEAL BANKRUPTCY [_] ADVERSARY
[_] OTHER

14. PORTIONS REQUESTED (Indicate the portion of the hearing requested)

[_] Voir Dire [-] Court Ruling Only

[_] Opening Statement (Plaintiff) [_] Testimony of (Specify Name)

 

CT Opening Statement (Defendant)
Closing Statement (Plaintiff)
Closing Statement (Defendant)

Entire Proceeding [_] Other:

 

 

 

 

15. TRANSCRIPTS ONLY: Specify the amount of time for the preparation of the transcript. Shorter
time periods include higher transcription rates:

 

[| Ordinary [ ] 14 Day Expedited [ ] 7 Day Expedited
[| Daily C] Hourly
16. NUMBER OF COPIES REQUESTED: Transcript request includes 1 copy for the Court.
Transcript 1.00 Audio Disks

 

By signing below, I certify that I will pay all charges for the preparation of the transcript, including
the deposit and additional charges as specified by the assigned court reporter/transcriptionist:

s/ Jeffrey E. Tate 12/16/2020

Signature of Person Ordering Date

 

 

 

 

 
